UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6461


FRANK ERVIN ALTIZER, JR.,

                     Petitioner - Appellant,

              v.

HAROLD CLARKE, Director, Virginia Dept. of Corr.,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:19-cv-00036-MHL-RCY)


Submitted: August 9, 2019                                     Decided: October 16, 2019


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Frank Ervin Altizer, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frank Ervin Altizer, Jr., seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find that the district court’s assessment of the constitutional claims is debatable or

wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that

the petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that Altizer has not made

the requisite showing.     Accordingly, we deny Altizer’s motion for a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                DISMISSED




                                              2